69 F.3d 1097
KOTAM ELECTRONICS, INC., Plaintiff-Appellee,v.JBL CONSUMER PRODUCTS, INC., Defendant-Appellant.
No. 94-4984.
United States Court of Appeals,Eleventh Circuit.
Nov. 8, 1995.

David L. Ross, Greenberg, Traurig, Hoffman, Lipoff, Rosen & Quentel, P.A., Miami, FL, Stephen J. Squeri, Robert H. Rawson, Jr., Cleveland, OH, for Appellant.
Stephen Nagin, Herzfeld & Rubin, Miami, FL, for Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 94-779-CIV-FAM), Federico A. Moreno, Judge.
ON PETITION FOR REHEARING
(Opinion July 28, 1995, 11th Cir., 1995, 59 F.3d 1155)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on suggestion for rehearing en banc, and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.